Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to After-Final Consideration and Amendment filed on 05/4/2022. As directed by the Amendment, claims 21, 31, 33-34, 44 and 46 have been amended; claims 22 and 35 have been canceled. As such, claims 21, 23-29, 31-34, 36-42, and 44-46 are pending in the instant application.
The Applicant has amended claims 21, 33, 34 and 46, and canceled claim 22 to remove the term “generally” to clarify the claiming subject matter, as such, the previous 112(b) claim rejections are withdrawn. 
Allowable Subject Matter
Claims 21, 23-29, 31-34, 36-42, and 44-46 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim 21 has been amended to include the allowable subject matter from claim 22 which was indicated as allowable in the previous office action.
The independent claim 34 also has been amended to include the allowable subject matter from claim 35 which was indicated as allowable in the previous office action.
As such, the independent claims 21  and 34 and the dependent claims are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.M.L./Examiner, Art Unit 3785          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785